UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 7, 2017 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§ 230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§ 240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 8.01Other Events Acorda Therapeutics, Inc. (the “Company”) previously reported a decision by the U.S. District Court for the District of Delaware, in connection with a lawsuit that the Company filed against certain generic drug manufacturers, upholding the Company’s Orange-Book listed patent for Ampyra set to expire on July 30, 2018 (United States Patent No. 5,540,938), but invalidating the Company’s four other Orange-Book-listed patents for Ampyra (United States Patent Nos. 8,007,826, 8,354,437, 8,440,703, and 8,663,685). In May 2017, the Company filed its planned appeal of the decision on the four invalidated patents with the United States Court of Appeals for the Federal Circuit. The Company is reporting that on June 7, 2017, defendants in the above-referenced lawsuit, Teva Pharmaceuticals USA, Inc., Roxane Laboratories, Inc., and Mylan Pharmaceuticals Inc., filed a cross-appeal to the United States Court of Appeals for the Federal Circuit with respect to District Court decision upholding United States Patent No. 5,540,938. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics, Inc. June 9, 2017 By: /s/ David Lawrence Name: David Lawrence Title: Chief, Business Operations and Principal Accounting Officer
